Citation Nr: 1030568	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to VA non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to March 
1985.  He died in October 2005, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 decision by the RO in Waco, Texas 
that denied entitlement to non-service-connected death pension 
benefits.


FINDINGS OF FACT

1.  The Veteran had verified active military service from October 
6, 1975, to March 27, 1985.

2.  The Veteran did not serve on active duty during a period of 
war.


CONCLUSION OF LAW

The Veteran's service does not meet the basic eligibility 
requirements for VA non-service-connected death pension benefits.  
38 U.S.C.A. §§ 101, 1501, 1521, 1541 (West 2002); 38 C.F.R. §§ 
3.2, 3.3, 3.203, 3.314 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in March 2006.

VA's General Counsel has held that the notice and assistance 
requirements of the Veterans Claims Assistance Act of 2000 (VCAA) 
are not applicable where there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit.  The General Counsel reasoned that there was no 
reasonable possibility that such a claim could be substantiated.  
VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Similarly, the United States Court of Appeals for Veterans Claims 
(Court) has held that when the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (VCAA is not applicable to 
a claim for non-service-connected pension when the claimant did 
not serve on active duty during a period of war).  As the law is 
dispositive with regard to the pension issue, the VCAA is not 
applicable.

Analysis

The appellant claims VA non-service-connected death pension 
benefits as the surviving spouse of a veteran.  

The Secretary shall pay pension to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in 38 U.S.C.A. § 1521(j) or who at the time of death 
was receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability.  38 U.S.C.A. § 1541.  In 
order to establish basic eligibility for VA death pension 
benefits to the surviving spouse of a veteran, the Veteran must 
have had the requisite service.  38 U.S.C.A. § 1541(a); 38 C.F.R. 
§§ 3.3, 3.314(b).  

Under 38 U.S.C.A. § 1521(j), a Veteran meets the service 
requirements for non-service-connected pension benefits if such 
Veteran served in the active military, naval or air service:  (a) 
for 90 days or more during a period of war; (b) during a period 
of war and was discharged or released from such service for a 
service-connected disability; (c) for a period of 90 consecutive 
days or more and such period began or ended during a period of 
war; or (d) for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be included 
if such service was continuous. Broken periods of service during 
a period of war may be added together to meet the requirement for 
length of service.  38 C.F.R. § 3.17.

The Veteran's service records show that he entered active service 
on October 6, 1975, and was discharged from active service on 
March 27, 1985.  Findings by the United States service department 
verifying a person's service "are binding on the VA for purposes 
of establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  No other military 
service is reported, and the appellant has not disputed the 
service department's report of the Veteran's service dates.  In 
fact, she submitted photocopies of the Veteran's two Certificates 
of Release or Discharge from Active Duty (DD Form 214) reflecting 
the dates listed above.


The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam era, 
and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. § 
3.3(a)(3).  The Vietnam era is the period beginning on February 
28, 1961, and ending on May 7, 1975, in the case of a Veteran who 
served in the Republic of Vietnam during that period; and in all 
other cases, the period beginning on August 5, 1964, and ending 
on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The 
Persian Gulf War is the period beginning on August 2, 1990, and 
ending on a date to be prescribed by Presidential proclamation or 
law.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

The Veteran did not serve during a period of war as defined by 
law or regulation. As the Veteran had no wartime service, the 
appellant is ineligible for VA non-service-connected death 
pension benefits based upon his military service.  See 38 
U.S.C.A. §§ 1521(j), 1541.  As the law is dispositive of the 
appellant's claim for non-service-connected death pension 
benefits, the claim must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to non-service-connected death pension benefits is 
denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


